DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of species 1 in the reply filed on 1/10/22 is acknowledged.  The traversal is on the ground(s) that the application contains a “reasonable number of species” and thus there is “no undue burden” on the Office.  This is not found persuasive because as discussed in the 10/15/22 restriction requirement, each species is independent or distinct from each other because each has a unique combination of lower optical film structure, lower optical film material, and lower intrinsic layer material. The applicant did not rebut the restriction indicating that the lower optical film structure, lower optical film material, and/or lower intrinsic layer material species are obvious variants. Thus, each requires different searches and in total the various combinations create the forty species combinations. There is thus indeed a search burden (in text and/or classification) to find all of the various species.
The requirement is still deemed proper and is therefore made FINAL.  Claims 4, 7-9, 11, 21, 24-27, and 29-33 are withdrawn.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 10 (para 57) is not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: PIN/PIN stacked photodetection film and photodetection display apparatus


The disclosure is objected to because of the following informalities: the element 36-38 from Figs. 7-9 are not described in the specification.  The specification should be amended to explain this feature.  Appropriate correction is required.

Claim Objections
Please make the following changes to the claims to provide better clarity, proper grammar, or proper antecedent basis:
In claim 10, add the limitation “further comprising an intermediate optical film that is disposed between said upper first-type semiconductor layer of said upper photodiode layered member and said lower second-type semiconductor layer of said lower photodiode layered member, and further comprising a lower optical film that is disposed beneath said lower first-type semiconductor layer of said lower photodiode layered member” before the limitation “wherein each of said upper, intermediate and lower optical films” to provide this limitation with proper antecedent basis. The suggested language comes directly from claims 7-8, from which claim 10 used to depend before its recent amendment.
In each of claims 20-21, change “using the CVD techniques” to “using CVD techniques” to fix the lack of antecedent basis (no previous recitation of CVD techniques was made).
In claim 26, change “the intermediate optical films” to “the intermediate optical film” to provide proper antecedent basis
In each of claims 28-33, change “the CVD techniques and sputtering” to CVD techniques and sputtering” to provide proper antecedent basis

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 5-6, 10, 22-23, 28, and 31 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
Claims 5 and 22 recites the limitation “for reducing a reflection rate of light from a top surface of said upper second-type semiconductor layer.” The metes and bounds of the claimed limitation can not be determined for the following reasons: the term “reflection rate” is not a term of art, the specification does not define what the scope of the term is, and thus it is unclear what this limitation requires. Merriam Webster defines “rate” as “a quantity, amount, or degree of something measured per unit of something else.” The “something” is reflection, but it is unclear what the “per unit of something else” requires.
Claims 6, 10, 23, 28, and 31 depend from one of these claims, and each inherits the deficiencies from the claim from which it depends, without remedying them.

Claim 10 recites the limitation “wherein each of said upper, intermediate and lower optical films is made from an oxygen-containing compound.”   The metes and bounds of the claimed limitation can not be determined for the following reasons: in claims 1 and 5, no previous limitation reciting “intermediate optical film” or “lower optical film” exists. The limitation thus lacks proper antecedent basis and makes it unclear if the claims requires intermediate and lower optical films.

Claim Interpretation
In light of the aforementioned rejections of the claim(s) under 35 U.S.C. 112, any subsequent rejections under 35 U.S.C. 102 and/or 103 are based on prior art that reads on the interpretation of the claim language of the instant application as best understood by the examiner (see claim interpretation section). For purposes of applying art under 35 U.S.C. 102 and 103, the Office will use the following interpretations: 
“a reflection rate” will be interpreted as “amount of reflection” because reducing the amount of reflection is a concept is known in the art, whereas reducing the amount of reflection per some amount of time or other quantity is not
claim 10 will be interpreted as requiring “further comprising an intermediate optical film that is disposed between said upper first-type semiconductor layer of said upper photodiode layered member and said lower second-type semiconductor layer of said lower photodiode layered member, and further comprising a lower optical film that is disposed beneath said lower first-type semiconductor layer of said lower photodiode layered member” before the limitation “wherein each of said upper, intermediate and lower optical films”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102, some of which form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 5, 18, 22, and 28 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US 2013/0061915 A1 (“Myong”).

Myong teaches:

    PNG
    media_image1.png
    412
    283
    media_image1.png
    Greyscale


1. A photodetection film (see e.g. Figs. 2 or 4; rotate by 180 degrees for the claimed “upper” and “lower” limitations), comprising: 
at least one lower photodiode layered member 900 (see e.g. Figs. 2 or 4) including 
a lower first-type 530 (n-type, para 80) semiconductor layer, 
a lower intrinsic semiconductor layer 520 (para 80) that is disposed on said lower first-type semiconductor layer, and 
a lower second-type semiconductor layer 510 (para 80) that is disposed on said lower intrinsic semiconductor layer; and 


an upper first-type semiconductor layer 500 (n-type, para 78) that is disposed on said lower second-type semiconductor layer of said at least one lower photodiode layered member, 
an upper intrinsic semiconductor layer 400 (para 78) that is disposed on said upper first-type semiconductor layer, and 
an upper second-type semiconductor layer 300 (p-type, para 78) that is disposed on said upper intrinsic semiconductor layer, 

wherein 
each of said lower and upper second-type semiconductor layers is one of a p-type semiconductor layer and an n-type semiconductor layer (see above), 
each of said lower and upper first-type semiconductor layers being the other one of the p-type semiconductor layer and the n-type semiconductor layer (see above); and 

wherein 
said upper intrinsic semiconductor layer has an amorphous silicon structure (“hydrogenated intrinsic amorphous silicon layer … 400”, para 81), 
said lower intrinsic semiconductor layer having a structure selected from one of 
a microcrystalline silicon structure (“520 is also a hydrogenated microcrystalline silicon… layer”, para 80), 
a microcrystalline silicon-germanium structure, and 
a non-crystalline silicon-germanium structure.

5. The photodetection film of claim 1, further comprising an upper optical film 200 (para 73, 75, “transparent electrode” that may be a “transparent conductive oxide”, having “an unevenness may be formed on the surface” thereof that “improves light trapping effect”, para 75) that is immediately disposed on said upper second-type semiconductor layer of said upper photodiode layered member for reducing a reflection rate of light from a top surface of said upper second-type semiconductor layer or a refraction angle of light in said upper second-type semiconductor layer (“for reducing…” is an intended result; the material of the layer 200 is the same material as disclosed by the applicant - ZnO, SnO2, IZO - and thus the physical properties would be expected to be the same. Thus, it is clear that such a layer would provide the claimed intended results, because the materials of 300 and of 200 are identical, so that at least the refraction angle limitation would be met, as refraction angles are determined solely by the indexes of refraction of the two materials, and the materials are the same in the references and in the disclosed application). 


forming a lower photodiode layered member 900 (see e.g. Figs. 2 or 4) on a substrate 700, which includes 
forming a lower first-type semiconductor layer 530 (n-type, para 80) on the substrate, 
forming a lower intrinsic semiconductor layer 520 (para 80) on the lower first-type semiconductor layer, and 
forming a lower second-type semiconductor layer 510 (para 80) on the lower intrinsic semiconductor layer; and 

forming an upper photodiode layered member 800 on the lower photodiode layered member, which includes 
forming an upper first-type semiconductor layer 500 (n-type, para 78) on the lower second-type semiconductor layer of the lower photodiode layered member, 
forming an upper intrinsic semiconductor layer 400 (para 78) on the upper first-type semiconductor layer, and 
forming an upper second-type semiconductor layer 300 (p-type, para 78) on the upper intrinsic semiconductor layer, 

wherein 

each of the lower and upper first-type semiconductor layers being formed into the other one of the p-type semiconductor layer and the n-type semiconductor layer (see above); and 

wherein 
the upper intrinsic semiconductor layer has an amorphous silicon structure (“hydrogenated intrinsic amorphous silicon layer … 400”, para 81), 
the lower intrinsic semiconductor layer having a structure selected from
a microcrystalline silicon structure (“520 is also a hydrogenated microcrystalline silicon… layer”, para 80), 
a microcrystalline silicon-germanium structure, and 
a non-crystalline silicon-germanium structure.  

22. The method of making a photodetection device of claim 18, further comprising forming an upper optical film 200 (para 73, 75, “transparent electrode” that may be a “transparent conductive oxide”, having “an unevenness may be formed on the surface” thereof that “improves light trapping effect”, para 75) on the upper second-type semiconductor layer of the upper photodiode layered member for reducing a reflection rate of light from a top surface of the upper second-type semiconductor layer or a refraction angle of light in the upper second-type semiconductor layer (“for reducing…” is an intended result; the material of the layer 200 is the same material as disclosed by 

28. The method of making a photodetection device of claim 22, wherein the upper optical film is made from an oxygen-containing compound selected from a group consisting of 
silicon oxide having a formula of SiOx, x being not less than 1, 
niobium pentaoxide (Nb2O5), 
zinc oxide (ZnO) (para 73, 75), 
indium tin oxide (ITO), 
titanium dioxide (TiO2), 
aluminum-doped zinc oxide (AZO),
indium gallium zinc oxide (IGZO), 
tin dioxide (SnO2) (para 73, 75), 
fluorine-doped tin oxide (FTO) 
and combinations thereof, 

using one of CVD techniques (para 75) and sputtering.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claim(s) 2-3 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myong in view of US 2006/0267054 A1 (“Martin”) and US 2010/0059110 A1 (“Sheng”).
Myong teaches claim 1 but does not explicitly teach: wherein the amorphous silicon structure of said upper intrinsic semiconductor layer has a crystallinity less than 40% and a band gap ranging from 1.7 eV to 1.8 eV (claim 2); or wherein said lower intrinsic semiconductor layer has the microcrystalline silicon structure with a crystallinity greater than 40% and a band gap less than 1.7 eV (claim 3).
However, Martin teaches that amorphous Si has a band gap of about 1.7 eV (para 130), and Sheng teaches that amorphous Si has “no” or “negligible” crystallinity (para 22). Furthermore, Martin teaches that microcrystalline silicon has a band gap of less than 1.7 eV (reducing from 1.7 eV to 1.1 eV as crystallinity increases from amorphous to 100% crystalline, para 130) and that the crystallinity may be greater than 40% (if band gaps near 1.1 eV are desired the crystallinity needs to be near 100%). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Martin and Sheng to the invention of Myong. The motivation to do so is that the combination produces the predictable results of providing desired band gap energies, and thus absorption of desired wavelengths of light, by varying the crystallinity of the microcrystalline silicon layer (Martin, para 130).

Myong teaches claim 18 and further teaches wherein the amorphous silicon structure of the upper intrinsic semiconductor layer is formed from silane and hydrogen gas using chemical vapor deposition (CVD) techniques (para 96-128, especially 96, 99, and 112) (claim 19) and wherein the lower intrinsic semiconductor layer has the microcrystalline silicon structure and is formed from silane and hydrogen gas using CVD techniques (para 96-128, especially 96, 99, and 112) (claim 20).
Myong does not explicitly teach that the amorphous silicon structure of the upper intrinsic semiconductor layer has a crystallinity less than 40% (claim 19) or that the microcrystalline silicon structure having a crystallinity greater than 40% (claim 20). 
However, Martin teaches that amorphous Si has a band gap of about 1.7 eV (para 130), and Sheng teaches that amorphous Si has “no” or “negligible” crystallinity (para 22). Furthermore, Martin teaches that microcrystalline silicon has a band gap of less than 1.7 eV (reducing from 1.7 eV to 1.1 eV as crystallinity increases from amorphous to 100% crystalline, para 130) and that the crystallinity may be greater than 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Martin and Sheng to the invention of Myong. The motivation to do so is that the combination produces the predictable results of providing desired band gap energies, and thus absorption of desired wavelengths of light, by varying the crystallinity of the microcrystalline silicon layer (Martin, para 130).


Claim(s) 12-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0002090 A1 (“Aoki”) in view of Myong.

Aoki teaches:
12. A photodetection device (see e.g. Figs. 15A-17), comprising: 
a photodiode unit including a photodetection film (e.g. areas containing photodiodes 704, para 178 and Fig. 15A-B, or photodiodes 102, para 48 and Figs. 1-2B and 16) as claimed in claim 1; and 
a thin film transistor unit including a thin film transistor that is electrically connected to said photodetection film of said photodiode unit for transmitting electrical signal from said photodetection film (see transistors 123, Fig. 16, or 705, Figs 15A-15B; 

13. A photodetection display apparatus, comprising: 
a display unit (e.g. portions of panel comprising e.g. liquid crystal 234, e.g. in areas not covered by blocking films 235) defining at least one photodetection region (photodiode region can be defined by areas of 235, which differentiates regions intended for display and those for blocking lights from the transistor, see e.g. para 134); and 
at least one photodetection assembly disposed below said at least one photodetection region, said at least one photodetection assembly including a photodetection device as claimed in claim 12 (the photodetection assembly can comprise some of photodiodes, e.g. 102 in Fig. 16, or 704 in Fig. 15A; these are below the display regions including 122, see e.g. Fig. 16).  

14. The photodetection display apparatus of claim 13, wherein said display unit including a display member (e.g. including 122, e.g. para 107, 130), and a driving circuit member (see e.g. para 107, “circuit element such as a transistor for controlling the operation of the liquid crystal element 122”) that is electrically connected to said display member so as to drive said display member, 
said display member being selected from one of 
an active organic light emitting diode (OLED) display device, 
a liquid crystal display (LCD) device (see liquid crystal 122, e.g. para 107, 130), 
a micro light emitting diode (LED), 
a quantum dot display device, and 
an electronic ink (E-ink) display device.  

15. The photodetection display apparatus of claim 14, 
wherein said display member is the LCD device (see liquid crystal 122, e.g. para 107, 130), 
said photodetection display apparatus further comprising a backlight unit that is mounted to the photodetection device (see e.g. para 13-15, 91-94, 102-103, 141, 143-144, 151-152, 275-276, 284; see Fig. 17; the “backlight unit” can reasonably be interpreted as the backlight itself, e.g. 1608 in Fig. 17, and structures that send such light to the back of the LCD, such as one or more of light guide plate 1605, reflective plate 1606, prism sheet 1603, second fifuser plate 1604, first diffuser sheet 1602, etc., see Fig. 17) such that said photodetection device is disposed between said display unit and said backlight unit (Fig. 17 indicates the backlight unit is below the bottom of Fig. 16, and the PD is near the bottom of Fig. 16, and the LCD is in the middle of Fig. 16).  

16. The photodetection display apparatus of claim 13, 
wherein said display unit defines a plurality of said photodetection regions (e.g. one PD in each pixel, see Figs. 1-2B), 


17. The photodetection display apparatus of claim 13, wherein said photodetection assembly further includes a drive and control circuit unit electrically connected to said thin film transistor unit of said photodetection device so as to turn-on and turn-off said thin film transistor unit upon receiving turn-on and turn-off signals, respectively (see e.g. para 280-281).  

Re claims 12-17, Aoki does not teach that the photodiode unit includes a photodetection film as claimed in claim 1.
	Myong teaches a photodetection film as claimed in claim 1 (see discussion of claim 1, above).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Myong to the invention of Aoki. The motivation to do so is that the combination produces the predictable results of using Myong’s PIN/PIN structure in place of the photosensor of Aoki, which one of ordinary skill in the art would recognize as beneficial because it may absorb more light in different wavelength ranges because of the second intrinsic absorbing region made of .


Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Myong in view of US 2008/0099793 A1 (“Fattal”).

Myong teaches claim 22, but not wherein the upper optical film has a structure selected from one of 
a photonic crystal structure with a refractive index varied periodically, 
a microlens array structure with a refractive index varied periodically, 
an incident light-scattered crystal structure with a refractive index varied non-periodically, and 
an incident light-diffused crystal structure with a refractive index varied non-periodically.  

Fattal teaches wherein the upper optical film has a structure selected from 
a photonic crystal structure (photonic crystals 108 and 112 in a stack of PIN 106 and 110, see e.g. Fig. 7; or photonic crystal 74 attached to PIN 62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the invention of Fattal to the invention of Myong. The motivation to do so is that the combination produces the predictable results of maximizing the light intensity within the PIN structure (see Fig. 6; see para 32-33). 


Allowable Subject Matter

Claim(s) 6 and 10 would be allowable if rewritten to overcome the rejection(s) under pre-AIA  35 U.S.C. 112, 2nd paragraph, set forth in this Office action, and if rewritten to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not explicitly teach, or reasonably suggest as obvious to one of ordinary skill in the art, an invention having all of the limitations of claims 6 or 10 including:

6. The photodetection film of claim 5, wherein said upper optical film has a structure selected from
a photonic crystal structure with a refractive index varied periodically, 
a microlens array structure with a refractive index varied periodically, 
an incident light-scattered crystal structure with a refractive index varied non-periodically, and 
an incident light-diffused crystal structure with a refractive index varied non-periodically, 
said upper optical film (33) having a refractive index smaller than that of said upper second-type semiconductor layer.  


10. The photodetection film of claim 5, 

further comprising an intermediate optical film that is disposed between said upper first-type semiconductor layer of said upper photodiode layered member and said lower second-type semiconductor layer of said lower photodiode layered member, and 

further comprising a lower optical film that is disposed beneath said lower first-type semiconductor layer of said lower photodiode layered member,

wherein each of said upper, intermediate and lower optical films is made from an oxygen-containing compound selected from a group consisting of 
silicon oxide having a formula of SiOx, x being not less than 1, 
niobium pentaoxide (Nb2O5), 
zinc oxide (ZnO), 
indium tin oxide (ITO), 
titanium dioxide (TiO2), 
aluminum-doped zinc oxide (AZO),
indium gallium zinc oxide (IGZO), 
tin dioxide (SnO2), 
fluorine-doped tin oxide (FTO) 
and combinations thereof.  


The other allowed claims each depend from one of these claims, and each is allowable for the same reasons as the claim from which it depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record, because it is considered pertinent to applicant's disclosure, but which is not relied upon specifically in the rejections above, is listed on the Notice of References Cited. The Guha reference teaches the following structure, including others, and teaches the use of microcrystalline Si to replace a-SiGe because it absorbs IR photons efficiently, in the “alternative technologies and future direction” section. It also discusses the deposition of a-Si by CVD using silane and hydrogen in the “deposition condition” section, and that hydrogen concentration leads to microcrystalline material in the “material research” section.  




    PNG
    media_image2.png
    596
    627
    media_image2.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Parendo who can be contacted by phone at (571) 270-5030 or by direct fax at (571) 270-6030.  The examiner can normally be reached Monday-Friday from 9 am to 4 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker, can be reached at (303) 297-4722.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Kevin Parendo/Primary Examiner, Art Unit 2819